DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on 7/14/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,978,971 A to Wald (hereinafter “Wald”).
	For claim 1, Wald discloses a penis-positioning garment (boxer shorts 10) comprising 
a body panel (briefs 12) configured to lie in close proximity to a pelvic region of a wearer (the boxer brief are capable of being configured of lying in close proximity to a pelvic region); 
an outer panel (shorts 11) coupled to the body panel (col. 2, lines 6-13); and 
a positioning system (anterior portion of the briefs 12 performing the function of a positioning system) configured to engage a penis and provide a penis positioning means for securing the penis between a wearer's legs so that the penis remains in close relation to a perineum of the wearer (the recited configured to language is considered a functional recitation based on the wearer’s intended use; the anterior portion of the briefs adapted pressed against the pelvis region of the wearer and therefore are also configurable to engage a penis and provide a penis positioning means for securing the penis between a wearer's legs so that the penis remains in close relation to a perineum of the wearer based on the intended use of the wearer and other factors, including size of the wearer and tightness of the garment; Wald discloses the recited garment structure; The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable; In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949); It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)).

For claim 2, Wald discloses the penis-positioning garment of claim 1, wherein the positioning system includes an outer waistband coupled to the outer panel (waistband 13) to, creating an external garment portion and an inner waistband coupled to the body (see fig. 2 of Wald) panel to, creating an internal garment portion coupled to the external garment portion (See fig. 2 of Wald). 

	For claim 3, Wald discloses the penis-positioning garment of claim 2, wherein the inner waistband is coupled to an inner surface of the outer waistband such that the internal garment portion is located within the external garment portion and is configured to move independent of the external garment portion (see fig. 2 of Wald). 

	For claim 4, Wald disclose the penis positioning garment of claim 3, wherein the internal garment portion is sized to be smaller than the external garment portion and is positioned within the external garment portion so that only external garment portion is visible (see fig. 2 and col. 2, lines 14-18)

	For claim 5, Wald discloses the penis positioning garment of claim 4, wherein the external garment portion is configured to provide the appearance of a female genitalia while the internal underwear portion simultaneously secures the penis between a wearer's legs (the recited configured to language is considered a functional recitation based on the wearer’s intended use; the anterior portion of the boxer can provide a flat appearance based on the presence of the interior brief. In any case, Wald discloses the recited garment structure; The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable; In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949); It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)).

For claim 6, Wald discloses the penis positioning garment of claim 1, wherein the body panel is made of a material having a higher elasticity than the outer panel (any suitable male boxer short material, such as cotton, silk, nylon, or any other fabric. Therefore, the garment may be provided with a mix a materials wherein the brief portion has a higher elasticity than the outer panel) and configured to compress the penis upwardly towards the perineum such that the penis is retained adjacent to the perineum of the wearer (the recited configured to language is considered a functional recitation based on the wearer’s intended use; a brief constructed with a more elastic material would achieve the desired function, depending the size of the garment and the size of the wearer. Wald discloses the recited garment structure; The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable; In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949); It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)).

	For claim 7, Wald discloses the penis positioning garment of claim 6, wherein the body panel is spaced apart from the outer panel such that a front edge of the body panel is located below a front edge of the outer panel and the outer panel is sized to encompass the body panel such that the body panel is concealed by the outer panel (see fig. 2 of Wald).  

	For claim 8, Wald discloses the penis positioning garment of claim 3, wherein the inner waistband and the outer waistband are formed to disperse tension created by the internal garment portion (col. 2, lines 6-13 and lines 18-31) (also see discussion above regarding functional recitations based on the wearer’s intended use of the garment).  

	For claim 9, Wald discloses the penis positioning garment of claim 8, wherein the outer waistband and inner waistband cooperate to retain the penis positioning garment on the wearer despite the tension created by the internal garment portion (col. 2, lines 6-13 and lines 18-31) (also see discussion above regarding functional recitations based on the wearer’s intended use of the garment).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wald. 
	For claim 10, Wald does not specifically disclose the penis positioning garment of claim 2, wherein the internal underwear portion is removeably coupled to the external underwear portion such that a plurality of differently sized internal underwear portions are formed to couple to the external underwear portion.
However, although not explicitly disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the brief is removable since one skilled in the art would understand that any fastened portion is removable from any other fastened portion. Even further, removability  is considered a functional recitation based on the user’s intended use. If the brief is attached, it will remain attached to the waist band until it is removed by conventional means known in the art. The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These other references disclose similar structures and features recited in the pending claims, including multi-portion undergarments. See attached Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732